DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 37, 38, 42, 43, 46 and 47; and added new claims 50-57 in the amendment filed on 2/28/2022. Claims 37-40 and 42-57 are currently pending in the present application.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statement dated 2/28/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Arguments
Applicant’s arguments filed on 2/28/2022 with respect to claims 42-57 have been considered but they are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 51-53 and 55-57 are objected to because of the following informalities:
	Claims 51-53 and 55-57 recite the same limitation/feature as recited in the claims 50 and 54 respectively. Appropriate correction is respectfully requested.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	
	As per claim 42, the claim recites the subject matters of “parent data object”, “first child data object” as being depended on the parent data object, and “second child data object” as being depended on the first child data object; which are not properly described in the applicant’s instant disclosure. Furthermore, the claimed data object can be interpreted as one of different data structures such as array, stack, queue, linked list, tree, heap, graph or hash table; which is not explicitly described in the applicant’s instant specification. Correction or clarification is respectfully requested.
	
claim 46, the claim recites the subject matters of “parent data structure”, “first child data structure” as being depended on the parent data structure, and “second child data structure” as being depended on the first child data structure; which are not properly described in the applicant’s instant disclosure. Furthermore, the claimed data structure can be interpreted as one of different types of data structures such as array, stack, queue, linked list, tree, heap, graph or hash table; which is not explicitly described in the applicant’s instant specification. Correction or clarification is respectfully requested.
	
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claim 42, the claim recites the phrases “a parent data object”, “a first child data object”, and “a second child data object” which render the claim indefinite. The claim and the specification provide no guidance as what/how the “data object” is to be 
	
	As per claim 46, the claim recites the phrases “a parent data structure”, “a first child data structure”, and “a second child data structure” which render the claim indefinite. The claim and the specification provide no guidance as what/how the “data structure” is to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.
	
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.
	
Allowable Subject Matter
Claims 37-40 are allowed.
Claims 42-57 would be allowable if rewritten or amended to overcome the claims objection and the rejections as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
receiving a notification containing one or more changes to a parent table, wherein the first child table depends on the parent table for updates, and wherein the one or more changes include one or more of additions, modifications, deletions, or re-indexing, and wherein the notification includes one or more of new index values and new date storage location values;
updating the first child table based on one or more of the one or more changes to the parent table, wherein the updating includes modifying one or more of the index values and the data storage location values, the modifying being based on one or more of the new index values and the new data storage location values; and
notifying a second child table of the updating of the first child table, wherein the second child table depends on the first child table, and wherein the notifying includes sending one or more of the modified index values and the modified data storage location values to the second child table, and wherein the notifying is implemented using one or more listeners associated with the second child table and the first child table”, as recited in the independent claim 37.

The dependent claims 38-40, bring definite, further limiting, and fully enabled by the specification are also allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/9/2022